Per Curiam.
Defendant Joseph Nathaniel Dumas was charged with having committed the act of assault with intent to rape in violation of CLS 1961, § 750.85 (Stat Ann 1962 Rev § 28.280), in 1966 in the city of Detroit. He was tried by the court without a jury on June 1, 1966, and found guilty.
The appeal tests the sufficiency of the evidence for a finding of guilty beyond a reasonable doubt. The people file a motion to dismiss the appeal or to affirm the conviction.
A review of defendant’s brief, the motion to dismiss or affirm, and the record disclose sufficient evidence to sustain the conviction, if such testimony were believed by the trial court.
Affirmed.
Lesinski, C. J., and J. H. Gillis and Levin, JJ., concurred.